DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-5 and 8 are currently under examination. Claims 2, 6-7 and 9-14 are withdrawn from consideration. No claims have been currently amended, newly added, or newly cancelled.
Previous Grounds of Rejection
Regarding claims 1, 3-5 and 8, the rejection under 35 U.S.C. 103(a) as being unpatentable over Fushimi et al. (US 5,476, 825) stands.
Previous Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fushimi et al. (US 5,476, 825).
Regarding claim 1, Fushimi et al. teach catalyst for olefin polymerization comprising titanium halide such as TiCl4 (applicant’s elected titanium halide)(col.3, line 3), magnesium halides such as magnesium chloride (applicant’s elected magnesium dihalide)(col. 2, line 38), electron donating compounds including diethyl carbonate (applicant’s elected carbonate compound) and 2,2-dimethoxypropane having the structure as shown below (applicant’s elected 1,3-diether compound):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The electron donating compounds taught by Fushimi et al. maybe used in combination of two of more thereof (col.5, lines 17-18).
Regarding claims 3-5 and 8, as discussed above, the catalyst taught by Fushimi et al. comprises diethyl carbonate (applicant’s elected carbonate compound) and 2,2-dimethoxypropane having the structure as shown below (applicant’s elected 1,3-diether compound) as the instant claims.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed 10/14/2021, with respect to claims 1, 3-5 and 8, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue that Fushimi (literally) listed all possible internal electron options, with no indication that the choice of diethyl carbonate, or any of the listed compounds, in particular provides a unique result.
The MPEP states the rationale behind this rule is that where the prior art's disclosure of the variable "is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art." See also Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306 (Fed. Cir. 2011) (holding that ordinary motivation to optimize did not apply where disclosure was 68,000 protein variants including 2,332 amino acids where one of skill in the art 
The office respectfully disagrees. As set forth in the previous office action mailed on 05/14/2021, the broad claimed internal electron donor and the carbonate compound by Formula I having a broadly claimed R1 and R2 groups recited in the instant claim 1 encompass the internal electron donor taught by the prior art of Fushimi et al.
Fushimi et al. teach catalyst for olefin polymerization comprising titanium halide such as TiCl4 (applicant’s elected titanium halide)(col.3, line 3), magnesium halides such as magnesium chloride (applicant’s elected magnesium dihalide)(col. 2, line 38), electron donating compounds including diethyl carbonate (applicant’s elected carbonate compound) and 2,2-dimethoxypropane having the structure as shown below (applicant’s elected 1,3-diether compound):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The electron donating compounds taught by Fushimi et al. maybe used in combination of two of more thereof (col.5, lines 17-18).
As such, the rejection of claim 1 as set forth in the office action mailed 05/14/2021 is proper and stands.
The rejection for the remaining claims, 3-5 and 8, were either directly or indirectly dependent thereon stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738